     Case 2:20-cv-06044-DOC-JDE Document 19 Filed 11/10/20 Page 1 of 2 Page ID #:137




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11    RODNEY CHAPMAN, JR.,                    )   No. 2:20-cv-06044-DOC (JDE)
                                              )
12                       Plaintiff,           )
                                              )   ORDER ACCEPTING REPORT
13                       v.                   )
                                              )   AND RECOMMENDATION OF
14    CITY AND COUNTY OF LOS                  )   UNITED STATES MAGISTRATE
                                              )   JUDGE
      ANGELES, et al.,                        )
15                                            )
                         Defendants.          )
16                                            )
17
            Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file,
18
      including Plaintiff’s Complaint (Dkt. 1), Plaintiff’s First Amended Complaint
19
      (Dkt. 8), the Order by the assigned United States Magistrate Judge regarding
20
      Plaintiff’s First Amended Complaint (Dkt. 9), the Order to Show Cause issued
21
      by the Magistrate Judge (Dkt. 13), and the Report and Recommendation of the
22
      Magistrate Judge (Dkt. 15). Plaintiff did not file timely written objections to
23
      the Report and Recommendation or timely seek additional time in which to do
24
      so.
25
            IT IS HEREBY ORDERED that:
26
            1.    The Amended Report and Recommendation is approved and
27
                  accepted; and
28
     Case 2:20-cv-06044-DOC-JDE Document 19 Filed 11/10/20 Page 2 of 2 Page ID #:138




 1          2.    Judgment shall be entered dismissing this case without prejudice.
 2
 3    Dated: November 10, 2020
 4                                              ______________________________
                                                DAVID O. CARTER
 5
                                                United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
